


110 HRES 1145 EH: Recognizing the 100 year anniversary of the

U.S. House of Representatives
2008-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1145
		In the House of Representatives, U.
		  S.,
		
			June 10, 2008
		
		RESOLUTION
		Recognizing the 100 year anniversary of the
		  establishment of St. Mary’s Cooperative Credit Association, the Bank of
		  the People, and the birth of the American credit
		  union.
	
	
		Whereas America’s first credit union was established in
			 1908, in Manchester, New Hampshire, in order to afford hard-working American
			 textile workers access to credit and savings;
		Whereas the St. Mary’s Cooperative Credit Association,
			 later to be named the Bank of the People, would lay the
			 foundation for the creation of over 8,500 credit unions in America today, which
			 serve over 90,000,000 members;
		Whereas on June 26, 1934, President Franklin D. Roosevelt
			 signed into law the Federal Credit Union Act, thus enabling credit unions to be
			 organized throughout the United States under the charters approved by the
			 Federal Government;
		Whereas St. Mary’s Cooperative Credit Association and
			 other credit unions created as a result of the passage of the Federal Credit
			 Union Act played an instrumental role in helping hard-working Americans recover
			 after the Great Depression;
		Whereas credit unions have consistently carried on the
			 traditions set by St. Mary’s and exemplified the American values of thrift,
			 self-help, and volunteers, carving out a special place for themselves among the
			 Nation’s financial institutions;
		Whereas America’s Credit Union Museum, located on the site
			 of America’s first credit union, maintains a mission of educating
			 present and future generations on the benefits of cooperative self-help efforts
			 to promote thrift and sensible use of credit and preserves the history
			 and tradition of America’s credit unions;
		Whereas credit unions operate with the credo, Not
			 for profit, not for charity-but for service and have consistently
			 reflected this philosophical tradition and the cooperative spirit of
			 people helping people that gave birth to the Federal Credit
			 Union Act; and
		Whereas 2008 will mark the 100th anniversary of the
			 establishment of St. Mary’s Cooperative Credit Association in Manchester, New
			 Hampshire, America’s first credit union: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the 100th anniversary of the founding of St. Mary’s Cooperative
			 Credit Association, the Bank of the People, and the birth of the
			 American credit union.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
